DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
In Claim 13, at Line 2, change “sleeve” to –socket--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “the bore” and “the opening.”  There is insufficient antecedent basis for this limitation in the claim as the bore is first recited in claim 4 and the opening is first recited in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-13, and 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3339609 to Cushman (“Cushman”).
-From Claim 1: Cushman discloses an assembly-ready joint for an aircraft assembly comprising: 
a first joint part 45 comprising a spigot 47; 
a second joint part 13/14 comprising a housing 13/14 and a floating socket 37 in an interior of the housing;
wherein the second joint part is arranged to 
receive the spigot in the floating socket (See Fig. 3); and to 
receive a curable medium 71 in the interior of the housing to contact between the housing and the floating socket (See Fig. 4).
-From Claim 2: Cushman discloses wherein the housing comprises an inlet 23/24 to the interior through which the curable medium is arranged to be received.
-From Claim 3: Cushman discloses wherein the inlet 23/24 is an injection port in the housing.  
-From Claim 4: Cushman discloses wherein the floating socket comprises a spigot-receiving bore 41. 
-From Claim 6: Cushman discloses wherein, prior to the curable medium being cured in the interior, the floating socket is movable in the interior of the housing in a direction perpendicular or parallel to an axis of the spigot-receiving bore (See Fig. 3, showing gap between 29 and 37). 
-From Claim 8: Cushman discloses wherein the interior of the housing comprises a chamber 16 receiving the floating socket, and wherein a dimension of the chamber is greater than a dimension of the socket.
-From Claim 9: Cushman discloses wherein the second joint part is arranged to receive a curable medium 71 in the interior to contact substantially around a periphery of the floating socket.
-From Claim 10: Cushman discloses an opening 21 in the housing through which the spigot is arranged to extend to be received in the floating socket.
-From Claim 11: Cushman discloses wherein a dimension of the opening 21 is greater than a dimension of the spigot 47.
-From Claim 12: Cushman discloses wherein the opening defines an outlet through which air in the interior is able to flow from the interior when sealant is injected into the interior.
-From Claim 13: Cushman discloses a shoulder 20 extending around the opening retaining the [socket] in the interior of the housing.
-From Claim 15: Cushman discloses wherein the housing is configured to restrict movement of the floating socket in the housing. 
-From Claim 16: Cushman discloses wherein an axis of the [socket] is arranged to be moved offset from an axis of the opening 21. 
-From Claim 17: Cushman discloses protrusions 40 extending in the interior arranged to restrict rotation of the floating socket in the interior of the housing. 
-From Claim 18: Cushman discloses wherein the protrusions 40 extend from the floating socket.
-From Claim 19: Cushman discloses recesses (spaces between 33 an 34, at periphery of 16) in which the protrusions are received. 
-From Claim 20: Cushman discloses wherein the spigot is tapered (at 48).
-From Claim 21: Cushman discloses a joint construction for an aircraft assembly comprising the assembly-ready joint of claim 1, wherein the spigot is received in the floating socket; and 
further comprising a cured medium 71 in the housing contacting between the housing and the socket.
-From Claim 22: Cushman discloses wherein the joint construction is part of an aircraft root joint. (Col. 1, l. 11) 
-From Claim 23: Cushman discloses a joint part for joining with another joint part to form a joint of an aircraft, the joint part comprising:
a housing 13/14; and
a floating socket 37 in an interior of the housing;
wherein the joint part is arranged to 
receive a spigot 47 of the another joint part in the floating socket; and arranged to 
receive a curable medium 71 in the housing to contact between the housing and the floating socket.
-From Claim 24: Cushman discloses a method of forming a joint for an aircraft assembly, the method comprising:
aligning a first joint part comprising a spigot 47 with a second joint part comprising a housing 13/14 and a floating socket 37 in an interior of the housing;
inserting the spigot 47 into the floating socket; and
curing a curable medium 71 in the interior of the housing to contact between the housing and the floating socket.
-From Claim 25: Cushman discloses following inserting the spigot into the floating socket, injecting the curable medium 71 in the interior of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushman in view of Phelan (“Phelan”).
-From Claim 5: Cushman does not disclose wherein the spigot-receiving bore comprises a chamfer.
Phelan teaches a chamfered spigot-receiving bore at 42.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cushman by adding a chamfer to the spigot-receiving bore as taught by Phelan in order to facilitate the entry into the bore.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushman.
-From Claim 14: Cushman discloses wherein, prior to the curable medium being cured in the interior, the floating socket is free to float in the housing.  However, Cushman does not specifically disclose the floating socket being free to float at least 2mm.
However, it would have been an obvious matter of design choice to create sufficient space within the bore so as to allow for 2mm of free floating, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/19/2022